Title: From John Adams Smith to John Quincy Adams, 19 May 1818
From: Smith, John Adams
To: Adams, John Quincy


				(Private)
					Dear Sir.
					London 19 May 1818.
				
				An Anonymous writer has commenced his communications with me & I received his first letter on saturday evening the 9th of May. I shall give you extracts from these letters, not doubting, but you will be better able to form a correct opinion of the matter of them, which may be considered worthy of attention & remark.He communicates three important points—1. The Newspapers of this country will be violent in their attacks upon the United States—2. The Spaniards mean to declare War against the United States; as soon as they are perfectly prepared, which they are now actively & industriously engaged in—3. Great Britain will support Spain in this Policy.It is true that for the last week the papers as you will see have been more than usually directed to the American question & quite bitter & severe in their comments.I have strong reason for believing that the Spaniards are purchasing fitting & equiping vessels here.But whether England intends in any event to take a part with Spain, I have no other reason to believe than the communications from this writer & my own view of the Politics of the day, which I must confess strongly inclines me to be of the opinion that England has, or will decide to support Spain in a contest if it come about between her & the United States.I am Dr Sir your / very obedient
				
					J. Adams Smith.
				
				
			